Citation Nr: 0739916	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
degenerative joint disease (DJD) of the lumbar spine.

2.  Entitlement to service connection for a right shoulder 
disorder, to include as secondary to service-connected DJD of 
the lumbar spine.

3.  Entitlement to service connection for a right elbow 
disorder, to include as secondary to service-connected DJD of 
the lumbar spine.

4.  Entitlement to service connection for a bilateral wrist 
disorder, to include as secondary to service-connected DJD of 
the lumbar spine.

5.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected DJD of 
the lumbar spine.

6.  Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service-connected DJD of 
the lumbar spine.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a rating in excess of 10 percent for DJD 
of the lumbar spine.

9.  Entitlement to a rating in excess of 10 percent for DJD 
of the right hip.

10.  Entitlement to a rating in excess of 10 percent for left 
knee patellofemoral syndrome and chondromalacia.

11.  Entitlement to a rating in excess of 10 percent for 
status post right knee arthroscopy.

12.  Entitlement to an effective date earlier than October 
18, 2000, for the award of service connection for DJD of the 
lumbar spine, DJD of the right hip, and left knee 
patellofemoral syndrome and chondromalacia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran had active service from September 1978 to June 
1983.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to higher ratings for the lumbar 
spine, the right hip, left knee, and right knee, as well as 
effective dates earlier than October 18, 2000, for the lumbar 
spine, the right hip, and the left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There was no complaint of, treatment for, or diagnosis of 
a chronic left shoulder, chronic right shoulder, chronic 
right elbow, chronic wrist, chronic left hip, or chronic 
ankle disorder in service

2.  No joint pathology shown until 2005, many years after 
service.

3.  The competent, probative evidence does not establish a 
nexus between the veteran's current orthopedic complaints and 
his period of active service or his service-connected lumbar 
spine disability.

4.  There was no complaint of, treatment for, or diagnosis of 
hypertension or evidence of high blood pressure in service; 
no hypertension shown until 2005, many years after service; 
and no competent, probative evidence of a nexus between the 
veteran's current hypertension and his period of active 
service.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active duty or caused by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) .

2.  A right shoulder disorder was not incurred in or 
aggravated by active duty or caused by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) .

3.  A right elbow disorder was not incurred in or aggravated 
by active duty or caused by any service-connected disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) .

4.  A bilateral wrist disorder was not incurred in or 
aggravated by active duty or caused by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) .

5.  A left hip disorder was not incurred in or aggravated by 
active duty or caused by any service-connected disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) .

6.  A bilateral ankle disorder was not incurred in or 
aggravated by active duty or caused by any service-connected 
disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995) .

7.  Hypertension was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.307(a), 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).    

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

I.  Musculoskeletal Conditions

In August 2005, the veteran filed a claim for service 
connection for pain in his left shoulder, right shoulder, 
right elbow, bilateral wrists, left hip, and bilateral 
ankles, alleging that these conditions could be related to 
his service-connected lumbar spine disability.  Upon review 
of the record, the Board finds that the preponderance of the 
evidence is against service connection for all of these 
conditions. 

Service medical records do not reveal diagnosis of or 
treatment for a chronic condition afflicting any of these 
joints.  The veteran's service separation examination was 
normal as to all relevant systems.  

Furthermore, there is no objective evidence of these 
conditions until many years after service.  Specifically, in 
a March 2001 VA joints examination, the veteran complained of 
pain in his lower back, right hip, and bilateral knees.  In 
2005, he indicated to the VA physical therapist that he had 
been experiencing left shoulder pain ever since falling down 
a flight of stairs approximately nine months previously.  

Additionally, he made no assertion of a relationship between 
his joint pain and active duty or his service-connected 
disability.  Evidence of a prolonged period without medical 
complaint (approximately 20 years) and the amount of time 
that elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Therefore, despite the veteran's subsequent allegations, the 
Board finds that the contemporaneous medical evidence fails 
to demonstrate continuous post-service symptoms for the 
joints in question.  38 C.F.R. § 3.303(b).     

Next, the Board finds that the competent, probative evidence 
of record does not establish a nexus between the veteran's 
current joint pain and his period of active service.  VA 
outpatient treatment records reflect ongoing treatment for 
multiple joint pain but do not offer any evidence relevant to 
the issue of a medical nexus.  

The veteran was afforded a VA joints examination in October 
2005.  The examiner diagnosed the veteran with bilateral hip 
trochanteric bursitis, right hip DJD with a spur formation, 
bilateral shoulder impingement syndrome, left shoulder DJD 
with rotator cuff injury, epicondylitits of the right elbow, 
bilateral wrist tenosynovitis, and bilateral ankle DJD.  

However, the examiner opined that these conditions were less 
likely than not related to the veteran's service-connected 
right knee arthroscopic surgery or his DJD of the lumbar 
spine.  The examiner explained that he reached this 
conclusion because the joints for which the veteran sought 
service connection have separate muscles, nerves, and 
biomechanics than the parts of the body for which he was 
service-connected.  

In assigning high probative value to this report, the Board 
notes that the examiner obtained a reported history from the 
veteran and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  There is no contrary evidence of record.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.  Moreover, there is no contrary 
evidence of record.

In sum, absent evidence of chronic disorders in service, lack 
of continuous symptoms for many years thereafter, or a nexus 
between the veteran's current joint disorders or service-
connected DJD of the lumbar spine, the Board finds that the 
preponderance of the evidence is against the claims and the 
appeal is denied.  

II.  Hypertension

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including hypertension).  

Here, in August 2005, the veteran claimed service connection 
for high blood pressure.  Upon review of the record, the 
Board finds that the preponderance of the evidence is against 
service connection for high blood pressure or hypertension. 

Specifically, service medical records reflect that the 
veteran was treated in June 1980 for chest pain.  He 
complained at the time that the pain was exacerbated upon use 
of the pectoral muscle groups.  The physician diagnosed a 
strained muscle and treated the condition with pain 
medication and the application of ice.  The service records 
do not contain any diagnosis of high blood pressure or 
hypertension.

In addition, there is no objective evidence of high blood 
pressure or hypertension within one year of the veteran's 
separation from service in June 1983 as evidenced by the 
absence of post-service medical records showing hypertension.  
For example, in 1985, the veteran underwent a VA examination.  
His blood pressure readings were 120-130/70-80.  This 
indicates that he had not been diagnosed with hypertension 
within the first couple years of discharge.  As such, the 
one-year presumption for chronic diseases does not apply.  

Although it is not clear precisely when the veteran was 
diagnosed with hypertension, the veteran was noted to be on 
antihypertensive medication in a June 2005 VA outpatient 
treatment note.  At that time his blood pressure was 137/87.  
In August 2005, blood pressure readings were 121/82 and 
124/84, with a history of hypertension noted.  In November 
2005, his blood pressure was 126/80.  

At this time, the veteran was also afforded a cardiovascular 
stress test, after which he was diagnosed with hyperlipidemia 
consistent with his diet and exercise habits.  VA records do 
not contain an etiological opinion linking the veteran's 
elevated blood pressure to his period of service or any 
service-connected condition.  

Thus, the Board finds that the competent, probative evidence 
of record does not establish a nexus between the veteran's 
current blood pressure levels and his period of active 
service or any service-connected disability.  

In sum, absent evidence of chronic disorder in service, lack 
of continuous symptoms for many years thereafter, or a nexus 
between service and the current high blood pressure, the 
Board finds that the preponderance of the evidence is against 
the claim and the appeal is denied.  

With respect to all the issues, the Board has considered the 
veteran's statements asserting a relationship between the 
claims on appeal and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues. See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

III.  Duty to Notify and Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in October 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in letters dated 
March 2006 and May 2006, the RO provided the veteran with 
notice of what type of information and evidence was needed to 
establish a disability rating, as well as notice of the type 
of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, although VA outpatient records indicate a 
current diagnosis of hypertension, there is no evidence 
indicating that the disorder occurred in service or 
manifested during the applicable presumption period.  
Furthermore, there is no indication that the disorder may be 
associated with the veteran's service or with another 
service-connected disability.  As such, the Board finds that 
a VA examination for hypertension is not warranted to make a 
decision on the appeal for service connection.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service records 
and VA outpatient treatment records.  The veteran submitted 
addition medical evidence as well as various personal 
statements.  

In addition, the appellant was afforded a VA joints 
examination in October 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a left shoulder disorder, to include 
as secondary to service-connected DJD of the lumbar spine, is 
denied.

Service connection for a right shoulder disorder, to include 
as secondary to service-connected DJD of the lumbar spine, is 
denied.

Service connection for a right elbow disorder, to include as 
secondary to service-connected DJD of the lumbar spine, is 
denied.

Service connection for a bilateral wrist disorder, to include 
as secondary to service-connected DJD of the lumbar spine, is 
denied.

Service connection for a left hip disorder, to include as 
secondary to service-connected DJD of the lumbar spine, is 
denied.

Service connection for a bilateral ankle disorder, to include 
as secondary to service-connected DJD of the lumbar spine, is 
denied.

Service connection for hypertension is denied.


REMAND

With respect to the remaining issues for increased ratings, 
the Board notes that  following the April 2005, June 2005, 
and September 2005 statements of the case, the RO received 
additional medical records from various sources.  
Specifically, magnetic resonance imaging (MRIs) of the lumbar 
spine were received from the C.T. Radiology Complex in 
Bayamón, Puerto Rico.  In addition, VA outpatient treatment 
records and radiology reports dated from November 2004 to 
December 2005 were received.  Further, a VA joints 
examination was conducted in October 2005.  

Review of these records reveals evidence relevant to the 
remaining claims on appeal.  However, there is no indication 
that the RO has considered this evidence or issued a 
supplemental statement of the case with regard to these 
claims following receipt of the evidence.  See 38 C.F.R. § 
19.31(b)(1) (2007) (a supplemental statement of the case must 
be furnished when the agency of original jurisdiction 
receives additional pertinent evidence after it issues a 
statement of the case but before the appeal is certified and 
transferred to the Board); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  In order to protect the veteran's due 
process rights, a remand is required so that the RO may 
consider this evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO should secure the veteran's 
medical records dated from December 2005 
to the present from the VA Caribbean 
Healthcare System in San Juan, Puerto 
Rico.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

2.  After completing any additional 
necessary development, the RO should 
readjudicate the remaining issues on 
appeal, considering all evidence received 
or secured since the April 2005 statement 
of the case.  If the disposition of any 
issue remains unfavorable, the RO should 
furnish the veteran and his representative 
a supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


